Citation Nr: 0000352	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 22, 1984, to June 
25, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in St. 
Petersburg, Florida, in June 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  There is competent and unequivocal evidence that a 
neuropsychiatric disorder was present prior to the veteran's 
entrance into active duty service, and the presumption of 
soundness is rebutted.  

2.  There is no competent evidence to establish that a pre-
existing neuropsychiatric disorder permanently increased in 
severity during the veteran's brief period of active military 
service.

3.  Post service medical evidence relates that the veteran's 
current psychiatric disorder was not an aggravation of a pre-
service psychiatric disorder, nor was it aggravated by any 
in-service event or occurrence.



CONCLUSION OF LAW

An acquired psychiatric disorder that clearly and 
unmistakably pre-existed service, claimed as schizophrenia, 
was not aggravated by active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 1999).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  However, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
That is, a veteran seeking service connection by aggravation 
is not entitled to a presumption of aggravation in service, 
where there was temporary worsening of symptoms but the 
condition itself did not worsen.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Nonetheless, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

As an initial matter, the veteran was diagnosed with a 
psychiatric disorder several years prior to service.  
Specifically, clinical medical records show treatment for 
schizophrenia as early as 1982, two years prior to induction 
into military service.  Moreover, just one month prior to 
entry onto active duty, she was hospitalized for 
schizophrenia, chronic undifferentiated, in acute 
exacerbation.  Thus, the disorder clearly and unmistakably 
existed prior to entry into service.

Service records reveal that the veteran enlisted, and began 
duty on May 22, 1984.  Within days, she was counseled as to 
unsatisfactory behavior and found to lack self-discipline, 
lack motivation, had a total disrespect for authority, and 
had an inability to follow simple detailed instructions.  She 
threatened her drill instructor, talked to herself, her 
glasses, and imaginary persons around her, and became 
emotionally upset.  Within three weeks of enlistment, it was 
recommended that she be discharged on the basis of a failure 
to adapt to the military environment.  Despite her statements 
that she desired to stay in the military and that her 
behavior was due to her father's terminal illness, she was 
discharged two weeks later for what was essentially 
classified as an adjustment disorder with disturbance of 
conduct, immature, passive-aggressive, and borderline 
features.  She spent a total of 34 days on active duty.

Post service medical records show on-going treatment for 
variously defined psychiatric disorders, including 
schizophrenia, on a fairly regular basis since the mid-1980s.  
She has been hospitalized on numerous occasions and has 
received regular private and VA psychiatric outpatient 
treatment.  By rating decision dated in May 1996, the RO 
denied service connection for schizophrenia and depression on 
the basis that the psychiatric disorders existed prior to 
service and there was no objective worsening of the 
conditions.  

In a VA mental disorders examination report dated in March 
1998, the veteran related a prior diagnosis of depression.  
She reported that was first depressed in 1995 and had 
associated auditory hallucinations which did not stop until 
1997.  Intermittent periods of visual hallucinations, 
paranoia, and major depression symptomatology were noted.  A 
past psychiatric history of major depression was noted in 
1982 with hospitalizations in 1991 and 1997.  Medications 
included Haldol, Artane, Wellbutrin, Septra, Depakote, and 
carbamazepine.  After a mental status examination, the 
examiner noted prior diagnoses of depression and 
schizophrenia.  He related that the veteran was much improved 
with a questionable past history of major depression with 
psychotic features vs. schizophrenia but reflected that the 
veteran did not fit either criteria at the time of the 
examination.  He remarked that if the veteran fit the 
diagnosis for schizophrenia before, she was in full 
remission.  The final diagnoses included history of major 
depression with psychotic features vs. schizophrenia, 
paranoid type, episodic, with no inter-episodic residual 
symptoms.  The global assessment of functioning was reported 
at 65.  

In a June 1999 videoconference hearing before the Board, the 
veteran related that she believed that her period of military 
service aggravated a pre-existing psychiatric disorder.  She 
indicated that she had a very mild depression condition prior 
to entering into service and was on medication.  About two 
weeks into basic training, she was told that her dad was 
terminally ill and she became very upset.  She asked to go 
home but was told no and her medication had already been 
taken away.  She remarked that her sergeant's sarcasm 
aggravated her psychiatric disorder.  She stated she was 
hospitalized in service but still not given her medication.  
She reflected that she attempted to commit suicide 
approximately one month after service separation.  She was 
currently under psychiatric care and had been since service 
separation.  Her current diagnosis was paranoid 
schizophrenia.  

Upon further questioning, the veteran related that her 
grandmother died before service and she could not stop 
crying.  She was treated for manic-depression and was placed 
on Mellaril in 1978 or 1979, which was later changed to 
Stelazine.  She stressed that she did not have any problems 
prior to service except that she cried over her grandmother's 
death sometimes.  After she went into service and heard about 
her dad's illness, she described being anxious and 
introverted.  Her dad died shortly after she was discharged 
and she reflected that she kept to herself, felt confused, 
and started hearing her dad's voice.  She noted that she was 
told in service that she did not need her medication but 
rather had a behavioral problem.  She confirmed that she 
tried to commit suicide shortly after service discharge and 
was hospitalized.  The service representative concluded that 
the veteran was diagnosed with depression prior to service 
and subsequently diagnosed with something different and he 
did not know the correlation between the two.  

Thereafter, the Board directed that the claims file be sent 
through the Veterans Health Administration (VHA) to get an 
independent medical expert (IME) opinion essentially as to 
whether the veteran's pre-existing psychiatric disorder was 
aggravated by service.  In response, the IME reviewed and 
summarized the medical evidence contained in the claims file 
and noted a claimed history of depression since 1977 
following the death of her grandmother, her father's terminal 
illness while she was on active duty, and post-service 
diagnoses of, among other things, severe depression, anxiety, 
suicidal ideations, adjustment disorder with anxious and 
depressed features, and since 1994 schizophrenia, chronic 
undifferentiated type.  She also had a long history of 
illicit drug abuse since age 14 consisting of marijuana, 
amphetamines, LSD, qualgesics, Valium, THC, angel dust, and 
alcohol.  The veteran's current psychiatric disorders 
included schizophrenia, chronic undifferentiated type, 
history of polysubstance abuse, and borderline personality 
disorder.  The IME noted that the etiology of the veteran's 
disorders was not known and the record did not show any 
conflicting psychiatric diagnoses.  

With respect to the issue of a pre-existing psychiatric 
disorder, the IME noted that the pre-service symptoms the 
veteran described at the Board hearing were not consistent 
with schizophrenia but more consistent with bereavement 
following the death of her grandmother.  The IME reflected 
that there was no available documentation regarding treatment 
for the pre-existing condition but that the file contained 
information from the veteran to her treating psychiatrists 
and therapist in post-service treatment.  The IME opined that 
the diagnosis of adjustment disorder with depressed and 
anxious features and bereavement was appropriate for the pre-
existing condition as well as her post-military admission up 
until 1994, when she was diagnosed with schizophrenia.  The 
IME observed that these conditions could co-exist.  He 
concluded that the veteran's current psychiatric disorder was 
not an aggravation of a pre-service condition or by her 
military service.  

The Board notes that the veteran has not claimed entitlement 
to service connection for an acquired psychiatric disorder on 
a direct service connection basis; rather, she asserts that 
her brief period of military service aggravated a pre-
existing psychiatric disorder.  As service aggravated her 
pre-existing disorder, she thus argues that she should be 
service connected.  However, as discussed in more detail 
below, the Board finds that the evidence outlined above does 
not establish that her pre-existing psychiatric disorder 
underwent an increase during service.  

As noted, an IME made a specific finding that the veteran's 
psychiatric disorder was not aggravated by military service 
nor was her current psychiatric disorder caused by military 
service.  The IME essentially based his opinion on a review 
of the veteran's medical records and hearing testimony and is 
further supported by the fact that the evidence shows a clear 
psychiatric disorder prior to service and symptomatology 
within days of entering into active duty.  The Board is also 
persuaded that there was no aggravation of a pre-existing 
disorder as the veteran's period of active duty was very 
brief and her symptoms were identified almost immediately.  
Finally, but significantly, none of the psychiatric or 
medical examiners have concluded that the veteran's 
psychiatric disorder was aggravated by active duty service.  
Therefore, the Board can only conclude that there was no 
permanent increase in symptomatology due to service.  Because 
there was no increase in the pre-service disorder, 
aggravation may not be conceded.

The service representative has not disputed the IME's opinion 
that the veteran's schizophrenia was not aggravated by 
military service but raised an issue of whether the veteran's 
in-service diagnosis of adjustment disorder with depressive 
and anxious features contributed to or caused any aggravation 
to the veteran's schizophrenia.  However, the Board is 
unpersuaded that the claim needs to be remanded for an 
additional opinion.  First, even if the veteran was diagnosed 
with schizophrenia in service (rather than an adjustment 
disorder), the IME opinion is clear that the veteran's 
currently-diagnosed schizophrenia was not caused by military 
service.  Next, there appears to be no question that the 
veteran's diagnosis of schizophrenia is correct.  That is to 
say, there is no evidence that she should have been diagnosed 
with an adjustment disorder all along.  

The Board notes that the most recent VA examination report 
suggests that her schizophrenia is in remission; however, the 
clear weight of many years of psychiatric treatment shows 
multiple diagnoses of schizophrenia.  Specifically, by 
definition, the IME's opinion that military service did not 
aggravate the veteran's neuropsychiatric disorder can 
reasonably be interpreted to mean that the experiences she 
had and symptomatology exhibited in service (including those 
then-identified as an adjustment disorder) did not aggravate 
her schizophrenia.  Finally, there has been no medical 
evidence that the adjustment disorder identified in service 
aggravated schizophrenia.  The veteran had clear psychiatric 
symptomatology from her first days on active duty.  She had 
been hospitalized as early as one month prior to active duty 
and had been receiving psychiatric treatment for two years 
prior to service.  Thus, the Board can find no basis to 
determine that the veteran experienced an increase in her 
psychiatric disability as a result of a brief period of 
active military service.

The Board has also considered the statements and sworn 
testimony of the veteran.  However, she does not have the 
medical expertise to clinically establish that her pre-
service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, her 
statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  Given the opinion 
by the IME to the contrary, which directly addressed the 
issue claimed on appeal, the Board is compelled to deny the 
veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

